DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 9 & 18 are cancelled. Claims 1-8 & 10-17 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (US 20170309910 A1) in view of Lee (US 2017/0301909 A1).
Regarding claims 1-2, 4-5, 7-8 & 10, Jo teaches a lithium cobalt metal oxide powder having a coating structure, wherein the lithium cobalt metal oxide powder comprises a lithium cobalt metal oxide matrix, and a coating layer and wherein a general formula of the lithium cobalt metal oxide matrix is LiaCo1-bMbO2, where M can be Mg or Al, a is from 0.95 to 1.02, b is from 0 to 0.2 ([0035]-[0036]).										Jo further teaches the lithium cobalt oxide powder being produced by a method comprising the steps of:										(1) mixing uniformly a Li-containing precursor, a first Co-containing precursor, and a M-containing precursor and then sintering the mixture at a temperature of 800°C to 1100°C for a sintering time of 5 hours to 30 hours in an air atmosphere to obtain a lithium-rich matrix ([0058]-[0066]); and 												(2) mixing uniformly and then sintering, at a temperature of 800°C to 1100°C for a sintering time of 7 hours to 50 hours in an air atmosphere, the lithium-rich matrix from step (1) and a second Co-containing precursor such as Co(OH)2, CoCO3 or Co3O4 to obtain the lithium cobalt metal oxide powder ([0067]-[0070] & [0077]).							In a specific embodiment, Jo teaches a=1 ([0109]) where the resulting lithium cobalt metal oxide matrix reads on the present claims and teaches the sintering temperature in step (1) being 900°C with a sintering time of 10 hours ([0109]) and the sintering temperature in step (2) being 900°C with a total sintering time of 10 hours ([0110]). 					Since Jo teaches a composition and method of forming the lithium cobalt metal oxide powder which are substantially identical to the presently claimed invention, one skilled in the art would expect a Co3O4 coating layer to be formed on lithium cobalt metal oxide matrix. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.  See MPEP 2112.01 I.							However, Jo is silent as to a molar amount “r” of Co3O4 formed on the lithium cobalt metal oxide matrix in the core. 										Lee teaches a positive electrode active material comprising a lithium cobalt metal oxide powder with a core-shell structure including a lithium cobalt metal oxide matrix in the core and Co3O4, as a shell disposed on a surface of the core, wherein a content of Co3O4 is about 2 wt% to about 3 wt% based on 100 wt% of the core ([0023]-[0037]).					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include the Co3O4 in an amount of about 2 wt% to about 3 wt% based on 100 wt% of the lithium cobalt metal oxide in the core of Jo in order to obtain excellent discharge capacity and cycle-life characteristics, for example, room temperature cycle-life characteristics as taught by Lee ([0037]). The Co3O4 content on a weight basis described in Lee above can be converted to a molar basis using the molar masses of Co3O4 (i.e 240.8 g/mol) and the lithium cobalt metal oxide in the core of Jo. In an exemplary embodiment of Jo (Preparation Example 2: [0109]), the core includes a Li to Co+M molar ratio of 1. While Preparation Example does not include a raw material for doping a metal M in the core, it is noted that Jo more broadly teaches that the metal M can be doped in the core ([0063]). The molar mass of a lithium cobalt metal oxide matrix represented by LiCo0.99Mg0.01O2, in which Mg is selected as the doping metal M and the molar content “b” of M is arbitrarily taken as 0.01 (i.e within the range 0 and 0.02 as required by Jo [0036]), is calculated as: (6.94+0.01*24.3+0.99*28+2*16) = 66.9 g/mol. Thus, the number of moles corresponding to 100 g of the lithium cobalt metal oxide in the core is: (100 g) / (66.9 g/mol) = 1.5 moles. The number of moles corresponding to 2 g of Co3O4 is (2 g) / (240.8 g/mol) = 0.0083 moles and the number of moles corresponding to 3 g of Co3O4 is (3 g) / (240.8 g/mol) = 0.0125 moles. Therefore, the range of the molar ratio of the lithium cobalt metal oxide and Co3O4 is given by 1.5:0.0083 to 1.5:0.0124 or equivalently 1:0.0055 to 1:0.0083. Accordingly, the content of Co3O4 disclosed in Lee results in a value “r” of 0.0055 to 0.0083, where “r” corresponds to the molar content of Co3O4 -in the presently claimed invention. Since r ranges from 0.0055 to 0.0083, a molar ratio of Li to Co+M+N (where N=0) in the lithium cobalt metal oxide powder will be slightly less than 1 due to the Co3O4 component in the shell. Using the range of r, the molar ratio of Li to Co+M+N ranges from: 1/(1+3*0.0055) to 1/(1+3*0.0083) or from 0.976 to 0.984 which is within the range recited in claim 2. 
Regarding claim 3, Jo as modified by Lee teaches the lithium cobalt metal oxide powder of claim 1, but does not explicitly teach wherein Co3O4 is present both in an interior and on an outer surface of the lithium cobalt metal oxide matrix; and a mass ratio of the Co-3O4 in the interior of the lithium cobalt metal oxide matrix to the Co3O4 on the outer surface of the lithium cobalt metal oxide matrix being smaller than 1. However, Jo as modified by Lee teaches a lithium cobalt metal oxide powder and a method of making the same which are substantially identical as noted in the above claim rejections. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.  
Regarding claim 6, Jo as modified by Lee teaches the lithium cobalt metal oxide powder of claim 1, but does not explicitly teach the Co3O4 being in a form of spinel phase Co3O4, and an amount of residual Li on the outer surface of the lithium cobalt metal oxide matrix being smaller than or equal to 0.05%. However, Jo as modified by Lee teaches a lithium cobalt metal oxide powder and a method of making the same which are substantially identical as noted in the above claim rejections. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.


Claims 1-8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Blangero (US 2015/0380722 A1) in view of Jo (US 20170309910 A1).
Regarding claims 1-2, 4-5, 7-8 & 10, Blangero teaches a lithium cobalt metal oxide powder having a coating structure, wherein the lithium cobalt metal oxide powder comprises a lithium cobalt metal oxide matrix, and a coating layer and wherein a general formula of the lithium cobalt metal oxide matrix is LiCo1-bMbO2, where M can be at least one from the group of Al, Mg or Ti, and b is from 0 to 0.05 ([0064]-[0065]).							Blangero further teaches the lithium cobalt oxide powder being produced by a method comprising the steps of:										(1) mixing uniformly a Li-containing precursor, a first Co-containing precursor, and a M-containing precursor and then sintering the mixture at a temperature of at least 600°C to 1100°C for a sintering time of 6 hours to 24 hours in an air atmosphere to obtain a lithium-rich matrix ([0032], [0073] & [0122]-[0123]); and									(2) mixing uniformly and then sintering, at a temperature of at least 600°C for a sintering time of 6 hours to 24 hours in an air atmosphere, the lithium-rich matrix from step (1) and a second Co-containing precursor such as Co3O4 to obtain the lithium cobalt metal oxide powder ([0032], [0073] & [0124]).										In a specific embodiment (Example 4), Blangero teaches the sintering temperature in step (2) being 1000°C with a sintering time of 12 hours ([0124]). Blangero further teaches 98.5 mol% of the lithium-rich matrix from step (1) being mixed with 1.5 mol% of Co-containing precursor in step (2). Thus for 1 mole of the lithium-rich matrix, 0.015 mole of the Co-containing precursor is mixed which results in a molar ratio “r” of the cobalt-containing precursor of 0.015. It is noted that while Blangero uses a Mg and Ti doped cobalt-containing precursor in Example 4, Blangero more broadly discloses that the cobalt-containing precursor can be free of Mg and Ti ([0073]). The lithium cobalt metal oxide powder obtained after step (2) has a Li:Co mol ratio of 1.0. However, since the lithium cobalt metal oxide powder also includes M from the M-containing precursor mixed in step (1), the molar ratio of Li to Co+M+N will be slightly under 1 due to the presence of M. In Example 4, M includes Ti and Mg in respective amounts of 0.18 mol% and 0.4 mol% such that the molar ratio of Li to Co+M+N is 1/(1+0.0018+0.004) = 0.994.				Blangero is silent as to specific conditions for the first sintering step.				However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform the first sintering step at a temperature of 900C for a sintering time of 10 hours as suitable process conditions for obtaining a lithium cobalt metal oxide matrix to be further coated with a Co-containing precursor in a second sintering step as taught by Jo in the above rejection.	See MPEP 2144.07.
Regarding claim 3, Blangero as modified by Jo teaches the lithium cobalt metal oxide powder of claim 1, but does not explicitly teach wherein Co3O4 is present both in an interior and on an outer surface of the lithium cobalt metal oxide matrix; and a mass ratio of the Co-3O4 in the interior of the lithium cobalt metal oxide matrix to the Co3O4 on the outer surface of the lithium cobalt metal oxide matrix being smaller than 1. However, Blangero as modified by Jo teaches a lithium cobalt metal oxide powder and a method of making the same which are substantially identical as noted in the above. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.  
Regarding claim 6, Blangero as modified by Jo teaches the lithium cobalt metal oxide powder of claim 1, but does not explicitly teach the Co3O4 being in a form of spinel phase Co3O4, and an amount of residual Li on the outer surface of the lithium cobalt metal oxide matrix being smaller than or equal to 0.05%. However, Blangero as modified by Jo teaches a lithium cobalt metal oxide powder and a method of making the same which are substantially identical as noted in the above claim rejections. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.

Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Geng (CN 101105458 A, as cited in the IDS mailed 04/17/2020), specifically does not fairly teach or suggest filtering with a filtering membrane which is subsequently added to a strong acid solution to peel off a residue totally from the filter membrane and obtain a second solution comprising the residue and the strong acid solution; followed by adding a strong acid solution again into the second solution to obtain a mixed solution which is then heated, evaporated and dried; cooling and then diluting to a final volume thereby obtaining a solution to be measured by measuring a content of Co in the solution and calculating a corresponding content of Co3O4.

Response to Arguments
Applicant’s arguments, see page 3 of Remarks, filed 09/09/2022, with respect to the rejections of claims 1-8 & 10 under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Jo and Lee and in view of Blangero and Jo as noted above. As instantly claimed, claims 1-8 & 10 are found to be obvious over the combined teachings of Jo and Lee as well as Blangero and Jo.								Thus, in view of the foregoing, claims 1-8 & 10 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727